Citation Nr: 0902875	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-24 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of kidney 
cancer, claimed as due to ionizing radiation exposure.

2.  Entitlement to service connection for residuals of 
thyroid cancer, claimed as due to ionizing radiation 
exposure.



REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1944 to July 1946.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a February 2005 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  The veterans claims file 
is now in the jurisdiction of the Chicago, Illinois RO.  In 
March 2008, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  The 
case was before the Board in April 2008 when it was remanded 
for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Kidney and thyroid cancers are specifically included as 
diseases of radiation-exposed veterans that may be presumed 
to have been incurred during service if the disease becomes 
manifest.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.309.  As it applies to 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d), the term "radiation-exposed veteran" 
means a veteran who participated in a "radiation-risk 
activity" which includes the occupation of Hiroshima or 
Nagasaki, Japan, during the period beginning on August 6, 
1945, and ending on July 1, 1946.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  

As the evidence clearly establishes the veteran had thyroid 
and kidney cancers, the Board's April 2008 remand asked that 
research be completed to determine whether he is a 
"radiation-exposed veteran."  The record shows the veteran 
served with the Marine Corps in Japan from September 1945 to 
June 1946.  In a September 2005 written statement and in 
testimony provided at the March 2008 hearing, the veteran 
reported that while serving with the 2nd Marine Division on 
the island of Kyushu in early 1946, he was given a R&R pass 
and boarded a train bound for Kyoto on the island of Honshu.  
He said that his train was stopped for reasons unknown to him 
"in downtown Nagasaki" for approximately 36 hours, "right 
in the middle of the destroyed city area."  The veteran 
stated that the train was then turned around, he was returned 
to his unit, and he was never informed of the reason that his 
R&R was cancelled.  

Based on this seemingly plausible account, the Board asked 
the RO to review relevant geography, train routes 
contemporaneous to the time the veteran was in Japan, 
military practices in early occupation Japan, and other 
sources of information deemed relevant to determine whether 
the veteran's account was plausible or inconsistent with 
contemporaneous data.  On remand the RO obtained service 
personnel records from the National Personnel Records Center 
(NPRC) that were previously of record documenting the 
veteran's embarkation orders during his service.  
Additionally, the RO researched current train schedules and 
routes for Japan Railways Group.  However, the RO did not 
complete research regarding military practices in early 
occupation Japan, relevant geography, or train schedules 
contemporaneous to when the veteran was in Japan.  It seems 
unlikely to the Board that the train routes in 1946 would 
have been the same as they are today; hence, the research by 
the RO to date has not clarified whether the veteran's 
account of a stop in Nagasaki in 1946 is plausible.  A remand 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As the RO has not 
complied with the March 2008 remand instructions, a further 
remand is necessary. 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO should arrange for all 
appropriate development to determine 
whether the veteran's account of his train 
being stopped in Nagasaki in early 1946 
can be supported (i.e., whether it is 
plausible or whether it is totally 
inconsistent with what is known regarding 
the occupation of Japan and U.S. troop 
movements in Japan in early 1946).  The 
veteran's account of his exposure provided 
at the hearing before the undersigned 
should be provided to researchers, who, 
based on review of the relevant geography, 
train routes/schedules contemporaneous to 
1946, military practices in early 
occupation Japan, and any other sources of 
information deemed relevant (including, if 
necessary, researching Marine Corps 
occupation records through requests to the 
National Archives and Records 
Administration or the Marine Corps 
University Archives), should make a 
determination whether the veteran's 
account is plausible or is inconsistent 
with data contemporaneous to 1946.

2.	Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claims may 
be granted (specifically including a 
determination whether the veteran may 
reasonably be deemed a "radiation-exposed 
veteran").  If either claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

